Citation Nr: 0301519	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral congenital proximal radial ulnar ankylosis.

(The issues of entitlement to service connection for 
bilateral congenital proximal radial ulnar ankylosis, and 
service connection for a bilateral shoulder disorder will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from July 1969 to 
October 1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the veteran's 
claim seeking entitlement to service connection for 
bilateral congenital proximal radial ulnar ankylosis.  The 
Board notes that at this time the RO characterized the 
issue in this case as that of entitlement to service 
connection, and finds that, by its silence, the RO 
apparently conceded that the veteran had submitted 
sufficient evidence to reopen the claim of entitlement to 
service for bilateral congenital proximal radial ulnar 
ankylosis, which was previously denied in March 1970 and 
April 1970 rating decisions.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held 
that, in a matter such as this, the Board has a legal duty 
to consider the issue of whether new and material evidence 
has been submitted to reopen the claim, regardless of the 
RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the 
Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently 
before the Board is whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral congenital proximal radial ulnar 
ankylosis, as further discussed below.

Additionally, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development with respect to the issue of service 
connection for bilateral congenital proximal radial ulnar 
ankylosis, as the Board has reopened the claim below.  As 
well, the Board is undertaking additional development with 
respect to the issue of service connection for a bilateral 
shoulder disorder.  When the Board completes the required 
development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a March 1970 rating decision, the veteran was 
originally denied his claim of entitlement to service 
connection for bilateral congenital proximal radial ulnar 
ankylosis.  He was informed of this decision that same 
month. The veteran did not file a timely appeal with 
respect to this issue.

3.  In an April 1970 rating decision, the RO declined to 
reopen the previously denied claim.  He was informed of 
the April 1970 decision that same month as well.  The 
veteran did not file a timely appeal with respect to this 
issue.  The April 1970 rating decision is final. 

4.  The evidence associated with the claims file since the 
March 1970 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of entitlement to service connection 
for bilateral congenital proximal radial ulnar ankylosis. 


CONCLUSIONS OF LAW

1.  The unappealed April 1970 rating decision, which 
declined to reopen the previously denied claim of service 
connection for bilateral congenital proximal radial ulnar 
ankylosis, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.109, 19.110, 19.118 (1970).

2.  The evidence received since the April 1970 rating 
decision is new and material, and the claim of service 
connection for bilateral congenital proximal radial ulnar 
ankylosis is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became effective.  
This liberalizing legislation is applicable to all claims 
for VA benefits, to include claims to reopen previously 
denied claims of service connection.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA 
also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of 
those efforts, and contains an enhanced requirement to 
provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to 
make a decision on a claim.  Further, during the pendency 
of this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and 
the regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims 
to reopen finally adjudicated claims filed after November 
9, 2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears 
to have left intact the requirement that a claimant must 
first present new and material evidence in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen 
a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim to reopen the 
previously denied claim of service connection for 
bilateral congenital proximal radial ulnar ankylosis was 
received prior to that date (per a VA form 21-526 
(Veteran's Application for Compensation or Pension) 
received January 2001), those regulatory provisions do not 
apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral congenital proximal radial ulnar ankylosis.  The 
RO has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran was 
advised by the RO of the information required to 
substantiate the claim on appeal.  In this regard, the 
Board notes that collectively, via a February 2001 RO 
letter, the October 2001 rating decision, an October 2001 
RO letter, the December 2001 statement of the case, and 
the April 2002 supplemental statement of the case, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claim.  He was 
informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim, 
including evidence of a nexus/aggravation between the 
claimed disorder and his service.  Additionally, in an 
October 2001 RO letter, the December 2001 statement of the 
case, and the April 2002 supplemental statement of the 
case, the appellant was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist pursuant to the 
VCAA.  The appellant was also given the opportunity to 
identify additional relevant evidence that may 
substantiate the claim, including via the February 2001 
and October 2001 RO letters.  The Board is not aware of 
the existence of additional relevant evidence in 
connection with the claim on appeal.  Therefore, the Board 
may proceed with its appellate review without prejudice to 
the appellant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in a March 1970 rating decision, the veteran was 
originally denied his claim of entitlement to service 
connection for bilateral congenital proximal radial ulnar 
ankylosis.  He was informed of this decision that same 
month. Subsequently, in an April 1970 rating decision, the 
RO declined to reopen the previously denied claim.  The 
veteran was informed of the April 1970 decision that same 
month as well, but he did not file a timely appeal with 
respect to this issue.  The April 1970 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002) 
(formerly codified at 38 U.S.C. §§ 4005 (1970)); 38 C.F.R. 
§§ 19.109, 19.110, 19.118 (1970) (VA regulations in effect 
at the time of the 1972 rating decision).

As previously noted, a claim based on the same factual 
basis may not be considered.  See 38 C.F.R. § 20.1103 
(2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims 
filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as 
relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and 
material, the question becomes whether the evidence raises 
a reasonable possibility of substantiating the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)(codified as 
amended at 38 C.F.R. § 3.156(a)).  In this case, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a), the 
version prior to the regulatory change, are applicable in 
the veteran's case as the claim was filed prior to August 
29, 2001.

In this case, the evidence submitted since the April 1970 
rating decision includes copious medical records received 
from various private health care providers which basically 
describe the treatment the veteran has received over time 
for his bilateral upper extremity disorder.  Specifically, 
the additional evidence submitted includes records from J. 
Clark, M.D., dated from 1992 to 2002; records from the 
Ochsner Hospital dated 1996; and records from R. Gold., 
M.D., dated from 1994 to 1995.

The Board acknowledges that the evidence submitted 
includes a March 2002 statement from Dr. Clark which 
indicates that he had treated the veteran since 1992 for 
chronic pain in his bilateral shoulder girdles and upper 
extremities stemming from a bilateral congenital proximal 
radial ulnar ankylosis.  The veteran was noted to lack 
active supination and pronation of his forearms which had 
led to acceleration of arthritic changes in his shoulder 
girdles.  Dr. Clark further notes that the veteran spent 
time in the Army and going through boot camp, which 
clearly imposed physical demands on the veteran and would 
more probably than not accelerate his degenerative 
arthritis for which Dr. Clark was treating him.

Upon a review of the evidence, the Board finds that the 
evidence submitted after the April 1970 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the Board finds that the 
March 2002 statement from Dr. Clark tends to indicate that 
the veteran sustained a permanent increase in severity of 
his preexisting bilateral congenital proximal radial ulnar 
ankylosis during active service.  Therefore, the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted 
to agency decisionmakers, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled is so significant that 
it must be considered to fairly decide the merits of the 
claim.  Accordingly, the appellant's claim of service 
connection for bilateral congenital proximal radial ulnar 
ankylosis is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  However, the evidence presented thus 
far does not warrant a grant of service connection for 
bilateral congenital proximal radial ulnar ankylosis, and 
in light of the Veterans Claims Assistance Act of 2000, 
further development of the case is necessary prior to 
final adjudication.  Specifically, as noted above, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board is undertaking additional development on the issue 
of service connection.  




When the Board completes the required development, it will 
notify the appellant as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim 
of service connection for bilateral congenital proximal 
radial ulnar ankylosis is reopened; the appeal is granted 
to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

